This case is ruled by the decisions in McDonald v. Thompson,305 U.S. 263, 59 S. Ct. 176, 83 L.Ed. — ; and Winton v. Thompson, Tex. Civ. App. 123 S.W.2d 951, error refused. The suit was by Tips to enjoin the Commission and other officials from interfering with his operation over Texas highways of trucks for hire engaged exclusively in interstate and foreign traffic. He had never applied for nor obtained a certificate or permit from the Commission, but asserted the right to operate interstate without such permit under the "grandfather clause" of the Federal Motor Carrier Act, 1935,49 U.S.C. § 306, 49 U.S.C.A. § 306. The appeal is from a final judgment granting the relief sought.
The trial court's judgment is reversed, the injunction dissolved, and judgment is here rendered that appellee take nothing by his suit.
Reversed and rendered.